DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 16 September 2022 is acknowledged and has been entered. 
Status of the Claims
Claims 1-11, 13, 15, 19, 21, 22, 24, 26, 27 and 29 have been cancelled.
Claims 17, 20 and 23 have been withdrawn.
Claims 12, 14, 16, 18, 25, 28 and 30-39 are presented for examination on the merits.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, 16, 18, 25, 28, 30-31 and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preparing a material comprising the volatile components 1- hexanol, trans-2-hexanal or guaiacol that are only released between 75% and 100% relative humidity, does not reasonably provide enablement for a method for preparing a material containing any volatile compound released only under high humidity of at least 75%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Applicant has provided evidence of only a few examples of a humidity-activated material that releases specific volatile compounds only above a humidity of 70%.  That is -- 1-hexanol, trans-2-hexanal, and guaiacol. This disclosure is actually a very few number in comparison to the vast number of volatile compounds which could be used. 
The evidence provided within the examples of the specification provide guidance only that the specific volatile compounds of 1-hexanol, trans-2-hexanal, and guaiacol dispersed within a mixture to coat a surface having a viscocity (C1) of about 1000 and 94 (C2). However, the claims now recited a range from 250 to 30,000. Since the viscocity of the mixture would effect the coating thickness of the material and thus the release of volatile compounds, this is a critical variable in the claimed process. The claimed functionality of only releasing the volatile compounds above a specified humidity will be largely dependent upon how the material is made. 



   
The very nature of volatile compounds makes them unpredictable. Thus the level of skill and knowledge in the art is such that a few examples of a particular volatile compounds would not provide sufficient guidance to practice the full scope of the invention.
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples provided in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).
See e.g.,  Genentech v. Novo Nordisk, 108 F. 3d 1361, 1366 “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 86 S. Ct. 1033, 1042-43, 16 L. Ed. 2d 69, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), held that "Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and, hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved." 
Consequently, given the unpredictability of the art, the lack of guidance from the specification and the quantity of experimentation needed to practice the claimed invention, the claims are not considered to be enabled for a method of preparing a material that releases any volatile component only above a humidity of 70% as claimed

Claims 12, 14, 16, 18, 25, 28, 30-31 and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.
          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.


Applicant has provided evidence of only a few examples of a humidity-activated material that releases specific volatile compounds only above a humidity of 70%.  That is -- 1-hexanol, trans-2-hexanal, and guaiacol. This disclosure is actually a very few number in comparison to the vast number of volatile compounds which could be used.   
The very nature of volatile compounds makes them unpredictable. Thus the level of skill and knowledge in the art is such that a few examples of a particular volatile compounds would not provide sufficient evidence that Applicant is in possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 
There is no known means for predicting the capability of other volatile compounds, besides those specifically described in the Instant disclosure, with regard to release from the material only above a humidity of 70%.  The skilled artisan could not even relatively predict what other volatile compounds would perform this function.  Absent any discussion regarding correlation between structure and function, even the most skilled of artisans would need to guess what other volatile compounds could potentially have the effect(s) listed in the claim(s).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16, 18, 22, 25, 26, 28, 30-32 and 33-39 stand rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 6,596,298) in view of Loo et al. (2008). [cited in IDS filed 5/20]
Leung et al. beneficially teach orally consumable films used to deliver breath deodorizing agents, antimicrobial agents and salivary stimulants to the oral cavity. The references discloses a film composition comprising water-soluble pullulan dissolved in a mouth (i.e., humidity activated), comprising a binder component (films include a film-forming polymer, such as pullulan) and a volatile component dispersed therein, such as an oil mixture comprising thymol (an essential/volatile oil which is also an antimicrobial compound) mixed well in a pullulan hydrated gel.  It is further disclosed that a number of flavorings may be included such as those known to the skilled artisan (see entire document, including e.g., abstract, column 7, lines 10-49, column 8, lines 15-39, column 14, lines 40-67). The reference further discloses methods for preparing the humidity-activated films by mixing the film-forming phase with the aqueous phase, then mixing in the organic phase, which includes surfactants, such as Polysorbate 80 and Atmos 300. This mass is mixed until emulsified. In other embodiments, the aqueous and film forming phases are combined into a single phase by dissolving the water-soluble ingredients in the water and then adding the gums to hydrate. The organic phase is then added to this single aqueous phase. The resulting formulation is cast on a suitable substrate and dried to form a film. The film is preferably air-dried or dried under warm air and cut to a desired dimension, packaged and stored.
In a preferred method of producing essential oil containing films according to the invention, it is possible to hydrate the film-forming ingredients and combine all of the ingredients without heating. The preferred method of producing films comprises dissolving the water-soluble ingredients in water to form an aqueous mixture; mixing the film-forming ingredients in powder form to form a powder mixture; adding the powder mixture to the aqueous mixture to form a hydrated polymer gel; stirring the hydrated polymer at room temperature for about 30 minutes to about 48 hours; mixing the cooling agent, thymol and menthol in the flavor oil to form an oil mixture; adding methyl salicylate; eucalyptol and surfactants to the oil mixture; adding the oil mixture to the hydrated polymer gel and mixing until uniform; deaerating the film until air bubbles are removed, casting the uniform mixture on a suitable substrate; and drying the cast mixture to form a film. 
The preferred method for making an essential oil containing film hydrates the film-forming ingredients without heating the water. Heating the ingredients increases energy costs in the manufacturing process. Moreover, heating results in undesirable losses of volatile ingredients to evaporation, which also affects the germ killing activity of the composition due to the loss of essential oils. Further, mixing the oils in two steps minimizes the amount of flavor lost. It is further disclosed that preferred surfactants include sodium lauryl sulfate, and the like.
The water-soluble ingredients of the formulation provide the electrolytes, which are dissolved in the hydration solution prior to addition of the film-forming ingredients. High-shear mixing also accelerates hydration, which delumps the powders, providing greater surface area for water contact. In addition, local heating effects, generated in the shear regions, provide energy for hydration without substantially raising the temperature of the mass. 
 	The reference does not explicitly disclose that the volatile compound is guaiacol (2-methoxyphenol).
Loo et al. beneficially teaches that pyroligneous acid (PLA) comprise a number of antioxidant compounds including guaicol, (i.e., PLA is a volatile compound comprising guaicol). It is disclosed that PLA has been traditionally used as a sterilizing agent, deodorizer, and antimicrobial agent. It is also taught that PLA is a source of smoke flavors, which are GRAS so they can be used in consumables to prevent microbial growth (see entire document, including e.g., Table 1, page 1152).
The cited document beneficially states that Guaiacol is known to have a boiling point of 202 to 206oC.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to further include pyroligneous acid within the orally consumable films taught by Leung et al. based upon the beneficial teachings provided by Loo et al. with respect to antimicrobial and flavor enhancing qualities of PLA. Since PLA is known to contain guaiacol, it is considered a volatile compound comprising guaicol as claimed. It would have been well within the purview of the skilled artisan to incorporate a composition such as PLA with known antimicrobial and flavor benefits into the consumable films of Leung et al., which teaches the use of both antimicrobials and flavoring agents.  One would be particularly motivated to utilize PLA as it is known to provide a smoke flavor, which is highly marketable in the consumable industry. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.
See e.g., MPEP 2144.05
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
III.    REBUTTAL OF PRIMA FACIE CASE OF OBVIOUSNESS

A.    Showing That the Range Is Critical
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant correctly points out confusing language that does not apply to the instant Application, but was mistakenly included in the previous Office action. The offending language has therefore been removed.
Applicant's amendments/arguments filed with respect to the 35 USC 112(a) have been fully considered but they are not persuasive.
Applicant asserts that the specification of the instant application enables a person skilled in the art to make and use the claimed invention. Independent claim 12 has been amended herein to specify that the binder component comprises polyvinyl alcohol. Further, regarding the volatile component element, claim 12 provides that "the volatile component is not substantially released below 30% relative humidity, but is released between 75% and 100% relative humidity at room temperature" and, further, that the claimed mixture (including the volatile component) has a viscosity between 250 and 30,000 cPs. Finally, independent claims 35 and 38 have been amended to specify that "the volatile component comprises a compound selected from the group consisting of 1-hexanol, trans-2-hexanal, and guaiacol" which is also fully enabled by the specification as filed. 
This is unpersuasive, since the rejection is a scope of enablement rejection, the entire scope of the claim is not enabled. Applicant had previously amended the claims to change the viscocity of the volatile compound/binder solution from at least 250 cPs to a range of 100 to 1000 cPS and now then to the current range of 250 to 30,000. It was this amendment that precipitated the scope of enablement claim. There is no guidance provided within the specification of any viscocity above 1000 having the claimed functionality of release of volatile compounds only above 75% humidity. Furthermore, those claims 35 and 38 that specify the specific volatile compounds don’t specify the critical element of humidity release as independent claim 12.
With reference to the written description rejection, Applicant asserts that the specification clearly contemplates various volatile components and binder components according to the claimed invention. In particular, the Examples provide clear guidance to the skilled artisan and it is well within the capability of a person of ordinary skill in the art to undertake testing according to the processes described in the specification as filed. 
However, the requirement of the written description is that the specification would provide evidence that the Applicant was in possession of the claimed invention at the time of the filing, not to provide guidance to the skilled practitioner. The specification would indicate that Applicant was in possession of a method of preparing a humidity-activated material capable of releasing the volatile compounds 1-hexanol, trans-2-hexanal, and guaiacol only at under conditions of high-humidity by coating a surface with a mixture containing the volatiles wherein the critical variable of viscocity is between 100 and 1000. 
Applicant’s arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. The newest claims recited a broader range from 250 to 30,000 and that the volatile component is not substantially released below 30% relative humidity, but is released between 75% and 100% relative humidity at room temperature. 
Applicant asserts that the prior art does not disclose all of the limitations of the claimed method (e.g., viscocity) and thus a prima facie case of obviousness is not established. However, in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
While the cited prior art does not explicitly specify the viscosity or between 250 and 30,000 cPs, indeed no viscosity is disclosed at all, the mixture solution is a liquid which would necessarily possess a viscosity. Given the broad range of 250 to 30,000 cPs, this would include various liquids with viscosity similar to oils, which are disclosed mixture of the prior art.   The precise viscosity level would still be a variable to be optimized depending on the desired result and the skilled practitioner would routinely experiment and find the optimal viscosity above depending on the specific conditions of use, such as temperature. 
Applicant asserts that the amended claims are not obvious over Leung in view of Loo. For instance, Example 1 prepared a mixture according to the claimed invention with a viscosity of about 983 cPs. Likewise, Examples 3 and 4 also prepared a mixture according to the claimed invention with a viscosity of about 983 cPs. Each of the preparations in these examples provided excellent results, indicating a rapid rate of release of volatile component from the coating on the solid substrate at tested parameters. In contrast, Example 2 prepared a mixture with a viscosity of about 94 cPs. However, as shown in Table 2 of the specification, this low viscosity did not demonstrate appreciable release of volatile component from the coating. As stated in the specification, "[b]elow the preferred viscosity, the dispersed oil droplets are thought to migrate rapidly to the surface of the coating while drying and hence escape to the atmosphere during the drying process." Specification at [0073]. 
	The Applicant is correct that the examples show the criticality of the viscosity in the “excellent results” as Applicant effectively shows that the viscosity of 983 cPs produced the excellent results, hence the previous upper bound of the range of viscosity of 1000 cPs. But, this does not explain the fact that the claims have been broadened and the upper end of the range is considerably increased to 30,000. There is no evidence of record to indicate that viscosities at levels higher than 1000 yield these supposedly surprising excellent results. It would appear from Applicant’s statements that the viscosity is a critical variable in producing the surprising results; however, the broadened claims are not commensurate in scope with that criticality. 
	 With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
As stated previously, the unexpected results and variables that produced the surprising/unexpected results must be incorporated into the claims to make them commensurate in scope. Therefore, in light of the Applicant’s comments regarding the criticality of the viscosity value of 250 cPs, the lower end of the range should be 250, which was done. But the viscosity range was inexplicably expanded from 1000 to 30,000 cPs. while there is no evidence that any and all volatile compounds are released between 75% and 100% relative humidity at room temperature but not below 30% relative humidity as claimed. The only evidence of provided that the claimed method results in the composition with the claimed humidity-activated release of volatile compound is with the particular volatile compounds of 1-hexanol, trans-2-hexanal, and guaiacol, such as recited in claim 32.

Teaching Away
Applicant reiterates that the only suggestion of viscosity in Leung/Loo is the opposite of Applicant's amended claims. Leung states that the desired "film-forming agents in the presence of electrolytes in solution effectively lowers the viscosity of the film being formed." Leung at 12:4-6; emphasis added. Leung teaches this is desirable because decreasing the viscosity in Leung increases the efficiency of the hydrating process. See id. at 12:6. Consequently, a person of ordinary skill in the art considering Leung would be motivated to lower the viscosity in order to increase the efficiency of its hydrating process. Put simply, why would a person of ordinary skill in the art arrive at the claimed viscosity of between 250 and 30,000 cPs when the only suggestion of viscosity in Leung/Loo is to pursue a lower viscosity?  Accordingly, a person of ordinary skill in the art would be led to the-  specifically claimed viscosity of the amended claims. 
However, it is not entirely certain that this is actually “teaching away”, since there is no explicit teaching of not to use a viscosity between 250 and 30,000. Since “low” is a relative term and what is considered “low” in this context is unclear. Considering the wide range of viscosity values of water being 1 and window putting being 100,000,000, the range of 250 to 30,000 would be on the low end of the spectrum and once could reasonably consider applicant amended viscosity range to be low.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655